SOMMERVILLE, J.
Respondents move to dismiss this appeal for the reason that the amount involved is less than $2,000, and below the jurisdictional limits of this court. The evidence of relator is to the effect that the fees and emoluments of his office will exceed $2,000 during the term of four years, which is the limit of term of said office; and the motion to dismiss is overruled.
Relator, Montegut, is an applicant for nomination to the office of coroner for the parish of St. John the Baptist, and the case presents for consideration the law and the facts presented in the case of State ex rel. Millet v. Parish of St. John the Baptist, 138 La. 562, 70 South. 514, just decided, except as to the difference in the office of the relator; and for the reasons assigned in that case:
It is ordered, adjudged, and decreed .that the judgment appealed from be annulled, avoided, and reversed; that a mandamus issue in this case, directed to the respondent committee and the several members thereof, directing, ordering, and commanding it and them to print, and to *567cause to be printed, tbe name of Dr. Sidney Montegut upon all the ballots to be printed for use and to be cast at the primary election to be held in the parish of St. John the Baptist on the 25th day of January, 1916, as a candidate of the Democratic party for nomination for the office of coroner for said parish; all at the cost of respondents.